UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-28793 TELIPHONE CORP. (Exact name of Registrant as specified in its charter) Nevada 84-1491673 (State or jurisdiction of Incorporation or organization) (Primary Std. Industrial Classification Code Number) (IRS Employer ID Number) 194 St-Paul St. west, Suite 303, Montreal, QuebecCANADA H2Y 1Z8 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 514-313-6010 Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo 1 Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date. As of, May 21, 2010,there were 37,556,657 shares of the issuer's $.001 par value common stock issued and outstanding. EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A (the “Amendment”) to the Quarterly Report on Form 10-Q for the period ending March 31, 2010 (the “Original Annual Report”) of Teliphone Corp. (the “Company”) is being filed to disclose additional details of the Company’s Results of Operations with the Management’s Discussion and Analysis section.In addition, the Company is including as exhibits to this Amendment the certifications required pursuant to Sections302 and 906 of the Sarbanes-Oxley Act of 2002. Except as described above, this Amendment does not attempt to modify or update any other disclosures set forth in the Company’s Original Quarterly Report. Accordingly, the remainder of the Company’s Original Quarterly Report remains unchanged. This Amendment continues to speak as of May 21, 2010, the date of our initial filing of the Original Quarterly Report, and unless otherwise indicated herein, does not reflect information obtained after that date. Therefore, in conjunction with reading this Amendment, you also should read all other filings that we have made with the Securities and Exchange Commission since May 21, 2010. 2 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements: F-1 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and September 30, 2009 F-1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Six and Three Months EndedMarch 31, 2010 and 2009 (unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2010 and 2009 (unaudited) F-3 Notes to Condensed Consolidated Financial Statements (unaudited) F-4 Item2. Management Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3 Quantitative and Qualitative Disclosures about Market Risk 61 Item4T. Control and Procedures 61 PART II – OTHER INFORMATION 62 Item1. Legal Proceedings 62 Item1A Risk Factors 63 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item3. Defaults its Upon Senior Securities 64 Item4. (Removed and Reserved) 64 Item5 Other Information 64 Item6. Exhibits 64 Signatures 65 3 TELIPHONE CORP. CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2010 (UNAUDITED) AND SEPTEMBER 30, 2009 ASSETS US $ MARCH 31, SEPTEMBER 30, (UNAUDITED) Current Assets: Cash and cash equivalents $
